Exhibit (a)(4) TAX-EXEMPT CALIFORNIA MONEY MARKET FUND Amendment Statement of Change of Principal Office The Trustees of Tax-Exempt California Money Market Fund (the “Trust”), acting pursuant to the Trust’s Amended and Restated Declaration of Trust (the “Declaration”), dated June 2, 2008, as amended, hereby make the following change to the Addendum to the Declaration (the “Addendum”) effective immediately: 1.The address of principal office in Massachusetts in the Addendum is hereby replaced with the following: Address of Principal Office in Massachusetts:One Beacon Street Boston, MA 02108 [The remainder of this page is intentionally blank.] 1 IN WITNESS WHEREOF, the undersigned, being a majority of the Trustees of the Trust, have executed this instrument as of this 7th day of September 2012. /s/John W. Ballantine /s/ Henry P. Becton, Jr John W. Ballantine, Trustee Henry P. Becton, Jr., Trustee /s/Dawn-Marie Driscoll /s/Keith R. Fox Dawn-Marie Driscoll, Trustee Keith R. Fox, Trustee /s/ Paul K. Freeman /s/Kenneth C. Froewiss Paul K. Freeman, Trustee Kenneth C. Froewiss, Trustee /s/Richard J. Herring /s/William McClayton Richard J. Herring, Trustee William McClayton, Trustee /s/Rebecca W. Rimel /s/ William N. Searcy, Jr. Rebecca W. Rimel, Trustee William N. Searcy, Jr., Trustee /s/ Jean Gleason Stromberg /s/Robert H. Wadsworth Jean Gleason Stromberg, Trustee Robert H. Wadsworth, Trustee 2
